DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “the Examiner cites Song paragraph 44 as suggesting “while executing the second swath, performing run-time alignment of the semiconductor wafer using the offset.” Office Action at 3-4. The cited disclosure states that “a plurality of inspection swaths SW1 to SWn may be scanned on a wafer 100 to produce, respectively, a plurality of image sets from the plurality of inspection swaths SW1 to SWn and to produce, respectively, a plurality of reference images from the plurality of image sets.” Song ]} 44. Song does not suggest, however, that “run-time alignment of the semiconductor wafer” is performed while any of the “inspection swaths SW1 to SWn” are scanned. See id.  The cited disclosure also states that “an alignment may be achieved between the target and reference images, and a defect in the target image may be detected with minimizing errors by a misalignment between the target and reference images.” Id. Achieving alignment between target and reference images, however, is not the same as “performing run-time alignment of the semiconductor wafer” “while executing the second swath.” Song does not suggest “performing run-time alignment of the semiconductor wafer” while executing a swath, much less performing the run-time alignment “using the offset,” as claimed”.  (See applicant’s remarks dated 1/22/21 page 9.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 19, 2021